Citation Nr: 1410519	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-44 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a chronic left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1975 to January 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and a chronic left shoulder disability.

In a February 2012 videoconference hearing, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony in support of his claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the Veteran's claims file for review and consideration. 

For the reasons discussed below, the issue of entitlement to service connection for a chronic left shoulder disability is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  The Veteran and his representative will be notified by VA if any further action is required on their part.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's current bilateral hearing loss is related to in-service noise exposure as a mortarman.


CONCLUSION OF LAW

Bilateral sensorineural hearing loss was incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).   

REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of entitlement to service connection for bilateral sensorineural hearing loss is being granted in full.   Any error related to VA's duties to notify and assist with regard to the claim is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2013).  

The report of a January 2010 VA examination establishes that the Veteran has bilateral hearing loss for VA purposes.   38 C.F.R. § 3.385.  Further, as his military occupational specialty was that of a mortarman, the Veteran has presented competent and credible evidence of in-service noise exposure.  See 38 U.S.C.A. 
§ 1154(a) (West 2002).   With regard to the medical question of whether there is a nexus between the in-service noise exposure and current hearing loss, the record includes a disfavorable January 2010 VA opinion and a favorable July 2010 private audiology opinion.  Neither is any more persuasive than the other.  Thus, with evidence being in relative equipoise, and resolving all doubt in favor of the Veteran, the Board finds that the criteria to establish service connection for bilateral hearing loss has been met.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d); see also Hickson v. West, 12 Vet. App. 247, 253 (1999)


ORDER

Service connection for bilateral sensorineural hearing loss is granted.


REMAND

The Veteran has submitted medical records showing treatment for left shoulder impingement syndrome with left acromioclavicular joint hypertrophy and/or arthritis.  He maintains that he has been experiencing chronic left shoulder problems since service.  He also contends that the documented dislocation injury of the acromioclavicular joint of his right shoulder was in fact his left shoulder.  He says the service clinicians who treated him had erroneously reported treatment for his right shoulder instead of his left in the July 1975 treatment note.  

The Board finds the Veteran's historical statement is credible for showing that he injured his left shoulder in service and that the service clinicians mistakenly recorded his injured shoulder as being his right shoulder in the July 1975 treatment note.  Therefore, the question now before the Board is whether or not the Veteran's current left shoulder disability is related to active service or was the result of a supervening injury post-service.  To resolve this medical question, a remand for a VA examination by the appropriate clinician is warranted.  

The Veteran has alluded to the existence of private medical records relating to treatment for his left shoulder as early as 1999.  Additional development of the evidence should also be conducted to obtain these records prior to the medical examination ordered above.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); Moore v. Derwinski, 2 Vet. App. 375, 376 (1992); Gross v. Derwinski, 2 Vet. App. 551, 552 (1992).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should request that the Veteran identify all sources of treatment, both private and VA, for his left shoulder for the period from January 1999 to the present.  After obtaining the appropriate waivers, the RO/AMC should attempt to obtain copies of the VA and/or private medical records identified as pertinent to the Veteran's medical treatment for his left shoulder that have not yet been associated with the evidence.  All records obtained must be associated with his claims folder.   

If the RO cannot obtain records identified as relevant by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard.

2.  Thereafter, schedule the Veteran for an appropriate VA medical examination in connection with the claim for service connection for a chronic left shoulder disability.  The examining clinician should review the Veteran's pertinent clinical history contained in his claims file.  The examining clinician is specifically instructed to regard the treatment for a shoulder injury in service to be for the Veteran's left shoulder.  

All tests and studies deemed appropriate by the examiner should be conducted.  Thereafter, based on the clinical findings obtained on examination and the review of the pertinent clinical history contained in the Veteran's claims file, the examining clinician should present an opinion as to the following:

In consideration of the service treatment records showing the Veteran's left shoulder injury during military service in July 1975 and the clinical records obtained that document his post-service treatment for a left shoulder disability, is it as likely as not that the Veteran's current left shoulder disability had its onset during active duty?  If the clinician determines that the Veteran's current left shoulder disability is the result of a supervening post-service injury to the left shoulder, he should so state.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide the opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for a chronic left shoulder disability should be adjudicated on the merits following review of all relevant evidence associated with the claims file.  If service connection remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


